Case 2:19-cv-10324-GGG-JCW Document 1-1. Filed 05/10/19 Page 1 of 15

ATTORNEY'S NAME:
AND ADDRESS:

Posner, Emily H 35284

1649 North Robertson 191, New Orleans, LA 70116

CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
STATE OF LOUISIANA

 

NO: 2019-00473

DIVISION: N
BRYANT, KEITH

5U957 SECTION: 08
|

Versus

THE STATE OF LOUISIANA THROUGH THE DEPARTMENT OF PUBLIC SAFETY AND

CORRECTIONS ET AL
CITATION
TO: THE STATE OF LOUISIANA, THROUGH THE DEPARTMENT OF PUBLIC SAFETY
AND CORRECTIONS
THROUGH: ITS AGENT FOR SERVICE OF PROCESS: JAMES M. LEBLANC, SECRETARY

CAPITOL STATION, 504 MAYFLOWER STREET, BATON ROUGE, LA 70804

YOU HAVE BEEN SUED:

You must either comply with the demand contained in the

Petition for Damages

a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office of the
Clerk of this Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within fifteen (15)

days after the service hereof under penalty of default.

 

ADDITIONAL INFORMATION
Legal assistance is advisable. If you want a lawyer and can't find one, you may call the New Orleans
Lawyer Referral Service at 504-561-8828. This Referral Service operates in conjunction with the New
Orleans Bar Association. If you qualify, you may be entitled to free legal assistance through Southeast
Louisiana Legal Services (SLLS) at 877-521-6242 or 504-529-1000.

##%43%%% COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE*****###

 

IN WITNESS HEREOF, I have hereunto set my hand and affix the seal of the Civil District Court for the

Parish of Orleans, State of LA January 28, 2019

Clerk's Office, Room 402, Civil Courts
421 Loyola Avenue
New Orleans, LA

CHELSEY RICHARD NAPOLEON, Clerk of
The Civil District Court

     
 

b /
Theodore Hines, Deputy Cierk—

 

SHERIFF'S RETURN
(for use of process servers only)

PERSONAL SERVICE
On this
the within
Petition for Damages
ON THE STATE OF LOUISIANA, THROUGH THE DEPARTMENT OF
PUBLIC SAFETY AND CORRECTIONS
THROUGH: ITS AGENT FOR SERVICE OF PROCESS: JAMES M.
LERLANC, SECRETARY

day of ___ served a copy of

Returmed the same day

No.

 

Deputy Sheriff of
Mileage: S

 

/ ENTERED /
PAPER RETURN

 

SERIAL NO. DEPUTY PARISH

ID: 10113084

 

Page | of |

DOMICILIARY SERVICE
On this _ day of

is served a copy af
the within

Petition for Damages

ON THE STATE OF LOUISIANA, THROUGH THE DEPARTMENT OF
PUBLIC SAFETY AND CORRECTIONS

THROUGH: TPS AGENT FOR SERVICE OF PROCESS: JAMES M.
LEBLANC, SECRETARY

by leaving same at the dwelling house, or usual place of abode, in the hands of
att op a a person of suitable age and
discretion residing therein as a member of the domiviliary establishment, whose
name and other facts connected with this service | leamed by imerrogating
HIM/HER the said THE STATE OF LOUISIANA, THROUGH THE
DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONS being absent
from the domicile at time of said service

 

  

 

Retumed the same day
No.

 

Deputy Sheriff of
Case 2:19-cv-10324-GGG-JCW Document 1-1 Filed 05/10/19 Page 2 of 15

ATTORNEY'S NAME;
AND ADDRESS:

Posner, Emily H 35284

1649 North Robertson 191, New Orleans, LA 70116

CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
STATE OF LOUISIANA

NO: 2019-00473

DIVISION: N

SECTION: 08

BRYANT, KEITH

Versus

THE STATE OF LOUISIANA THROUGH THE DEPARTMENT OF PUBLIC SAFETY AND
CORRECTIONS ET AL

CITATION

TO:

JAMES M. LEBLANC, SECRETARY

CAPITOL STATION, 504 MAYFLOWER STREET, BATON ROUGE, LA 70804

YOU HAVE BEEN SUED:

You must either comply with the demand contained in the

Petition for Damages

a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office of the
Clerk of this Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within fifteen (15)

days after the service hereof under penalty of default.

 

ADDITIONAL INFORMATION
Legal assistance is advisable. If you want a lawyer and can't find one, you may call the New Orleans
Lawyer Referral Service at 504-561-8828. This Referral Service operates in conjunction with the New
Orleans Bar Association. If you qualify, you may be entitled to free legal assistance through Southeast
Louisiana Legal Services (SLLS) at 877-521-6242 or 504-529-1000,

REKEEXEE COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE****###*

 

IN WITNESS HEREOF, I have hereunto set my hand and affix the seal of the Civil District Court for the

Parish of Orleans, State of LA January 28, 2019

Clerk's Office, Room 402, Civil Courts
421 Loyola Avenue
New Orleans, LA

CHELSEY RICHARD NAPOLEON, Clerk of
il Histrict Court

   

Theodore Hines, Deputy Cierk

 

SHERIFF'S RETURN

(for use of process servers only)

PERSONAL SERVICE

On this
the within

Petition for Damages
ON JAMES M. LEBLANC, SECRETARY

day of served a copy of

 

 

 

THROUGH:

Retumed the same day

No.
Deputy Sheriff of _ _
Mileage: S$
ENTERED /
PAPER RETURN
SERIAL NO. DEPUTY PARISH

ID; 10113086

 

BOMICILIARY SERVICE

On this day of

is served a copy of
the within
Petition for Damages
ON JAMES M. LEBLANC, SECRETARY
THROUGH:
by leaving same at the dwelling house, or usual place of abode, in the hands of
en, _ ee a person of suitable age and
discretion residing therein asa member of the domiciliary establishment, whose
name and other facts connected with this service | learned by interrogating
HIM/HER the said JAMES M. LEBLANC, SECRETARY being absent from
the domicile at time of said service,
Retumed the same day

No,

Deputy Sheriff ot _

Page | of 1
‘ Case 2:19-cv-10324-GGG-JCW Document 1-1 Filed 05/10/19 Page 3 of 15

ATTORNEY'S NAME: _ Posner, Emily H 35284
AND ADDRESS: 1649 North Robertson 191, New Orleans, LA 70116

CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
STATE OF LOUISIANA

NO: 2019-00473 DIVISION: N SECTION: 08
BRYANT, KEITH

 

Versus
THE STATE OF LOUISIANA THROUGH THE DEPARTMENT OF PUBLIC SAFETY AND
CORRECTIONS ET AL
CITATION
TO: ANGELA GRIFFIN
THROUGH: SECRETARY JAMES LEBLANC OR HIS EMPLOYEES
504 MAYFLOWER STREET, BATON ROUGE, LA 70804

YOU HAVE BEEN SUED:
You must either comply with the demand contained tn the

Petition for Damages

 

a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office of the
Clerk of this Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within fifteen (15)
days after the service hereof under penalty of default.

ADDITIONAL INFORMATION

Legal assistance is advisable. If you want a lawyer and can't find one, you may call the New Orleans
Lawyer Referral Service at 504-561-8828, This Referral Service operates in conjunction with the New
Orleans Bar Association. If you qualify, you may be entitled to free legal assistance through Southeast
Louisiana Legal Services (SLLS) at 877-521-6242 or 504-529-1000.

EAEEEEES COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE*##*****

 

 

IN WITNESS HEREOF, I have hereunto set my hand and affix the seal of the Civil District Court for the
Parish of Orleans, State of LA January 28, 2019

Clerk's Office, Room 402, Civil Courts CHELSEY RICHARD NAPOLEON, Clerk of
421 Loyola Avenue The Civil District Court
New Orleans, LA for the Péyish of Orieans

 
  
 

by Co.
Theodore Hines, Deputy Clerk

 

SHERIFF'S RETURN
(for use of process servers only)

 

 

 

 

 

PERSONAL SERVICE DOMICILIARY SERVICE
‘On this day of served acopy of | On this day of — served a copy of
the within the within
Petition for Damages Petition for Damages
ON ANGELA GRIFFIN ON ANGELA GRIFFIN
THROUGH: SECRETARY JAMES LEBLANC OR HIS EMPLOYEES THROUGH: SECRETARY JAMES LEBLANC OR HIS EMPLOYEES
Retumed the same day by leaving same at the dwelling house, or usual place of abode, in the hands of
No : at person of suitable age and
discretion residing therein as a member of the domiciliary establishment, whose
Deputy Sheriff of name and other facts connected with this service | learned by interrogating
Mileage: § HIMMER the said ANGELA GRIFFIN being absent from the domicile at time
weer 9 of suid service
+ CMTEREM |
— — FENTRRED/ Returned the same day
PAPER RETURN N
_ 4,
——-—- — ie Deputy Sheriff of
SERIAL NO. DEPUTY PARISH

 

ID: 10113087 Page | of |
ih

Case 2:19-cv-10324-GGG-JCW Document 1-1 Filed 05/10/19 Page 4 of 15

ATTORNEY'S NAME: — Posner, Emily H 35284
AND ADDRESS: 1649 North Robertson 191, New Orleans, LA 70116

CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
STATE OF LOUISIANA

NO: 2019-00473 DIVISION: N SECTION: 08
BRYANT, KEITH

Versus

THE STATE OF LOUISIANA THROUGH THE DEPARTMENT OF PUBLIC SAFETY AND
CORRECTIONS ET AL
CITATION
TO: OTHER UNKNOWN DEFENDANTS
THROUGH: SECRETARY JAMES LEBLANC OR HIS EMPLOYEES
504 MAYFLOWER STREET, BATON ROUGE, LA 70804

YOU HAVE BEEN SUED:
You must either comply with the demand contained in the

Petition for Damages _ ; —
a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office of the
Clerk of this Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within fifteen (15)
days after the service hereof under penalty of default.

ADDITIONAL INFORMATION

Legal assistance is advisable. If you want a lawyer and can't find one, you may call the New Orleans
Lawyer Referral Service at 504-561-8828. This Referral Service operates in conjunction with the New
Orleans Bar Association. If you qualify, you may be entitled to free legal assistance throu gh Southeast
Louisiana Legal Services (SLLS) at 877-521-6242 or 504-529-1000.

#ee#**** COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE*###****

IN WITNESS HEREOF, I have hereunto set my hand and affix the seal of the Civil District Court for the
Parish of Orleans, State of LA January 28, 2019

 

 

 

Clerk's Office, Room 402, Civil Courts CHELSEY RICHARD NAPOLEON, Clerk of
421 Loyola Avenue The Civil District Court
New Orleans, LA for the Parish of Orleans

State #

by. Z

Theodore Hines, Deputy Clerk |

 

SHERIFF'S RETURN
(for use of process servers only)

PERSONAL SERVICE DOMICILIARY SERVICE
On this day of served a copy of On this day of __ _ __ served a copy of
the within the within
Petition for Damages Petition for Damages
ON OTHER UNKNOWN DEFENDANTS ON OTHER UNKNOWN DEFENDANTS.
THROUGH: SECRETARY JAMES LEBLANC OR HIS EMPLOYEES THROUGH: SECRETARY JAMES LEBLANC OR HIS EMPLOYEES
Retumed the same day by leaving same wt the dwelling house, or usual place of abode, in the hands of

ane sini a person of suitable age and
= iv therein as a member of the domiciliary establishment, whose
Deputy Sheriff of _ acts connected with this service | learned by interrogating
Mileage: $ WHER the said OTHER UNKNOWN DEFENDANTS being absent from the
eee > ——__——— donticile at time of said service.
FENTERED ( Retumed the same day
PAPER RETURN No

No.

   
 

 

/

 

 

 

Deputy Sheriff of _

 

SERIAL NO. DEPUTY PARISH

ID: 10113088 Page | of |
Case 2:19-cv-10324-GGG-JCW Document 1-1 Filed 05/#6

 

ORLEANS PARISH ae
CIVIL DISTRICT COURT FICE
STATE OF LOUISIANA CIVIL DISTRICT COURT

  

 

   

JAN 14 2019

  
   

 

 

 

 

no. 2014-474 DIV: SECTION: N-%

KEITH BRYANT
VS.
THE STATE OF LOUISIANA THROUGH THE DEPARTMENT OF PUBLIC

SAFETY AND CORRECTIONS; SECRETARY JAMES W. LEBLANC; ANGELA
GRIFFIN, OTHER UNKNOWN DEFENDANTS

FILED:
DEPUTY CLERK

PETITION FOR DAMAGES

NOW INTO COURT, through undersigned counsel, comes KEITH BRYANT a
person of full age of majority, who is domiciled in Orleans Parish, State of Louisiana. This
action secks redress of violations of the Due Process Clause of the Fourteenth Amendment
to the United States Constitution, as well as violations of the Louisiana’s Constitution and
law. Mr. Bryant, by and through his attorney, seeks all relief as detailed throughout this
petition and as requested below. In support of his claims, Mr. Bryant contends the

following:

This Court has jurisdiction over this matter pursuant to the Louisiana Constitution
Article V, § 16,
2.
This Court is the appropriate venue to adjudicate these claims pursuant to Louisiana

Code of Civil Procedure articles 42 and 80.

Made DEFENDANTS herein are:

STATE OF LOUISIANA through the DEPARTMENT OF PUBLIC SAFETY
AND CORRECTIONS (“DOC”), a political subdivision and/or agency of the
State of Louisiana, legislatively created and capable of suing and being sued:

JAMES LEBLANC (hereinafter “SECRETARY LEBLANC’), a person of the
full age of majority and a resident of the State of Louisiana, in his official and
personal capacities as Secretary of the Louisiana DOC:

ANGELA GRIFFIN (hereinafter “GRIFFIN”), a person of the full age of majority
and a resident of the State of Louisiana, in her official and personal capacities.

!
. Case 2:19-cv-10324-GGG-JCW Document 1-1 Filed 05/10/19 Page 6 of 15

OTHER (NAMES UNKNOWN) DOC EMPLOYEES, individuals who are of the
full age of majority and residents of the State of Louisiana, in their official and
personal capacities.

4.

The above-named defendants are liable unto petitioner jointly, severally, and in
solido in an amount in excess of the statutory amount required for trial by jury for the
following reasons.

FACTS
5,

Personal liberty is one of the most, if not the most, elemental rights guaranteed by
the Constitution of the United States. When a person is found to have violated the law in
such a manner as to forfeit that right, he is placed in custody during the term of
imprisonment required by applicable law. But when that term has been served, and the
convicted person has satisfied the penalty imposed, his/her fundamental right to liberty is
restored and that person is be set free.

6.

This constitutional sequence of events did not happen during Mr. Bryant's
incarceration by Defendant State of Louisiana (hereinafter referenced as the “Department
of Corrections” or “DOC™). Mr. Bryant was legally entitled to be released from the custody
of the DOC on or before January 14, 2018; but instead the Defendants kept him in custody
until April 18, 2018.

i

Mr. Bryant's over detention was caused by a series of acts and omissions by both
the named and currently unknown Defendants. These officials demonstrated a callous
indifference to the deprivation of Mr. Bryant's freedom, and failed in their duty to release
him from custody when his term of imprisonment had ended.

8.

On April 16, 2017, the New Orleans Police Department arrested Mr. Bryant and
charged him with aggravated second degree battery as described under item number
D176417. The Magistrate set bail at $30,000.

9.
Mr. Bryant, who was indigent, never posted bail, and remained incarcerated

throughout the pendency of his criminal proceeding.
Case 2:19-cv-10324-GGG-JCW Document 1-1 Filed 05/10/19 Page 7 of 15

10.

Upon information and belief, at this time, Mr. Bryant was not on probation or parole
for any other criminal proceeding.

LL.

On January 11, 2018, Mr. Bryant pled guilty under case no. 535-323 to the
ageravated second-degree battery charge for which he was arrested. His judge sentenced
him to a one-year sentence at hard labor in the custody of the DOC. Mr. Bryant's
sentencing judge explicitly ordered that he receive credit for all time he had previously
served to the imposition of his sentence.

12.

On January 11, 2018 when Mr. Bryant pled guilty he had served approximately 271
days in pre-trial detention. Under La. R.S. 15:571.3, Mr. Bryant was eligible to earn good-
time credit and should have only served seventy-five percent of his sentence — or a total of
274 days. Therefore, Mr. Bryant should have been released from the custody of the DOC
on or before January 14, 2018.

13.

However, Defendants Griffin and other not yet known Defendants failed to
correctly calculate Mr. Bryant's release date and credit him the good-time credit to which
he was statutorily entitled.

14.

Upon information and belief, Defendants DOC, Griffin and other not yet known

Defendants incorrectly calculated Mr. Bryant’s release date as April 18, 2018.
15.

Due to Defendants DOC, Griffin and other not yet known Defendants intentional
and/or negligent disregard of Mr. Bryant's civil rights, Mr. Bryant was overdetained at the
Orleans Parish Jail in the custody of Defendant DOC by approximately 95 days.

16,

Upon information and belief, Defendants DOC, Griffin and other not yet known
Defendants also never sent Mr. Bryant a new master prison record with a calculated release
date after he was after was sentenced on January 11, 2018. In tum, Mr. Bryant remained
intentionally and/or negligently uninformed of his calculated release date until April 18,
2018.

17.
Case 2:19-cv-10324-GGG-JCW Document 1-1 Filed 05/10/19 Page 8 of 15

Mr. Bryant's continued detention past his good-time release date violated his federal
and state nghts to due process of law, and caused injury due to false imprisonment and
intentional infliction of emotional distress.

18.

As of January 14, 2018, there were no open charges, warrants, or holds pursuant to
which the Defendants were entitled to keep Mr. Bryant in their custody. Every Defendant
herein had access to the Louisiana Revised Statutes, law enforcement databases, agency
documents, and court records which provided Mr. Bryant's date of arrest, his time served,
the date he self-revoked his parole and the disposition of his criminal charges.

19.

Upon information and belief, between the date of his sentencing and eventual
release, the Plaintiff and his criminal defense attorneys reached out to several officials
about Mr. Bryant’s overdetention at the Orleans Parish Jail and to the DOC, including to
Defendants LeBlanc, Griffin, other not yet known DOC Defendants.

20,

Upon information and belief, Mr. Bryant personally wrote letters to Defendant
DOC officials through the administrative remedies procedure, secking to be processed out
of custody. He also verbally requested assistance from officials at the Orleans Parish Jail.
His requests went unanswered.

21.

As Mr. Bryant was entitled to release on or about January 14, 2018, by the time of
his release from custody on April 18, 2018, he had been over detained for more than three
months. During this time, Mr. Bryant was unable to work to support his family and he
missed important personal events.

22.

Mr. Bryant's overdetention exacerbated symptoms that he experiences due to
several mental illnesses with which he suffers. His overdetention negatively impacted his
emotional wellbeing by inflicting unnecessary emotional distress.

23,

Mr. Bryant's overdetention was also a direct result of the Defendants
unconstitutional policy, pattem and practice of over detaining inmates in their custody and
control past the terms of their criminal sentences.

24,
4
Case 2:19-cv-10324-GGG-JCW Document 1-1 Filed 05/10/19 Page 9 of 15

At the time of Mr. Bryant's incarceration and over detention, the Defendants were
or should have been intimately aware of DOC’s unconstitutional pattern and practice to not
timely release inmates once their respective criminal sentences had been completed. Such
awareness is evidence from public legislative audits, official statements and several
lawsuits concerning this topic.

25.

For instance, a Legislative Audit Report dated October 25, 2017, shows that DOC
habitually failed to release inmates system wide on a timely basis. This Audit found that
DOC’s process for calculating offender release dates is inconsistent, which results in errors.
The Audit also reported that Defendant DOC agreed at that time that it should implement
standard procedures. In addition, this Audit Report found that because each offender's
circumstances can differ, calculating release dates is a complicated process, and DOC does
not have a standard method by which to perform this calculation. The Report specifically
stated:

“While the underlying calculations in CAJUN are correct, accurate release dates are

contingent on staff entering correct data into the system. DOC does not have any

policies, procedures, manuals, or standardized guidance that outlines the correct
way to calculate release dates. This leads to inconsistent calculation methods. For
example, we asked two DOC staff to calculate release dates on the same offender,
and each staff used a different method to calculate the release date. The two results
differed by 186 days. While this example was hypothetical, it illustrates the risk of
error when there is no specific, agency-wide guidance or template for staff to use.

According to DOC, it is developing standard procedures and training materials for

time computations.”

26,

Issues related to DOC over detaining offenders is so bad that even the Louisiana
Attomey General has publicly stated in a published opinion piece that there “is a layer of
incompetence so deep that the Corrections Department doesn’t know where a
prisoner is on any given day of the week or when he should actually be released from
prison.”

27.
During the time of Mr. Bryant's overdetention, the State of Louisiana, DOC and its

employees have also been sued several times because of their ongoing wrongful over

3
' Case 2:19-cv-10324-GGG-JCW Document 1-1 Filed 05/10/19 Page 10 of 15

detention of offenders. These lawsuits include, but are not limited to, case no. 17-512 in the
United States District Court of the Middle District of Louisiana; case no, 17-602 in the
United States District Court of the Middle District of Louisiana; case no. 17-2797 in the
United States District Court of the Eastern District of Louisiana; and case no, 26932 in the
37th Judicial District Court in the State of Louisiana.

28.

This litigation, official statements, and legislative audits clearly show that the
named and unnamed Defendants in this matter had the requisite knowledge that inmates
like Mr. Bryant are regularly being unconstitutionally over detained by the State of
Louisiana. Despite such knowledge, these Defendants failed to take appropnate action to
cure this systemic problem at the DOC. Their unconstitutional pattern and practice of over
detaining inmates in their custody and control is direct cause to the over detention
experienced by Mr. Bryant.

29.

All Defendants named in this Petition share responsibility for Mr. Bryant’s over
detention.

DAMAGES
30.

Petitioner, Keith Bryant, is entitled to reasonable damages for the following:

A. Past, Present, and Future Mental Anguish;

B. Past, Present, and Future Emotional Distress;

C, Past. Present, and Future Loss of Wages and Diminished Economic

Horizons;

D. Damages related to the civil rights violations he has endured as protected by

federal law, and the federal and Louisiana Constitutions;

E. Any other general or specific damages to which petitioner is entitled to

under the laws of the United States and Louisiana.

CLAIMS FOR RELIEF
COUNT I: Violation of the Fourteenth Amendment’s Due Process Clause

Pursuant to 42 U.S.C. § 1983 Due to the Continued Detention of
Mr. Bryant Past His Release Date

31.
Mr. Bryant incorporates by reference the allegations previously set forth in this
complaint
32.

This unreasonable and arbitrary deprivation of Mr. Bryant’s right to be free from

detention following completion of his imposed sentences is a violation of his Due Process

6
’ Case 2:19-cv-10324-GGG-JCW Document 1-1 Filed 05/10/19 Page 11 of 15

rights under the Fourteenth Amendment. Defendants DOC, LeBlanc, and Griffin knew

the applicable law governing how to calculate Mr. Bryant's release date. They intentionally

disregarded this law and calculated a date resulting in his over detention in their custody by

over three months. As Defendants were acting under color of law when they violated Mr.

Bryant's constitutional rights, this claim for relief is brought pursuant to 42 U.S.C. § 1983.
33.

As a result of Mr. Bryant's unlawful over detention, he suffered damages, including
loss of liberty, mental anguish and emotional suffering, and other injuries.

COUNT 2: Violation of the Due Process Clause of Article 1, Section 2 of the
Louisiana Constitution Due to the Continued Detention of Mr.
Bryant Past His Release Date
34.

Mr. Bryant incorporates by reference the allegations previously set forth in this
complaint,

35.

This unreasonable and arbitrary deprivation of Mr. Bryant's right to be free from
detention following completion of their imposed sentences is a violation of his Due Process
rights guaranteed by Article 1, Section 2 of the Louisiana Constitution.

36.

The same acts and omissions of Defendants that violated Mr. Bryant's rights under
the Fourteenth Amendment to the United States Constitution also deprived him of the due
process guarantee of the state constitution.

37.

As a result of Mr. Bryant's unlawful over detention, they suffered damages,
including loss of liberty, mental anguish and emotional suffering, and other injuries.
COUNT 3: MonellViolation § 1983 Based on the Establishment of Policies,

Patterns or Practices pursuant to which Mr. Bryant and Other

Inmates are Denied Release from the Custody of the DOC once they

have served their respective criminal sentences.

38.

The Defendants named in this Count, Defendants Leblanc and Griffin, in their
official capacities with Defendant DOC, acting under color of law, violated Mr. Bryant’s
right to be free from cruel and unusual punishment and the right to due process and equal

protection of the laws as guaranteed by the Fourteenth Amendments of the United States

7
” Case 2:19-cv-10324-GGG-JCW Document 1-1 Filed 05/10/19 Page 12 of 15

Constitution and 42 U.S.C. § 1983. They did so by knowingly establishing and maintaining
policies, patterns, or practices that wrongly calculate an offender’s release date. resulting in
an untimely release of offenders from the custody of Defendant DOC once they have fully
served their criminal sentence. Furthermore, these named Defendants, individually and
collectively, had the duty and ability to intervene and prevent the violations of the rights of
Mr. Bryant, as described herein, but failed to do so.

39,

Mr. Bryant repeats and re-alleges each and every allegation of the petition.

40,

Mr. Bryant was and remains to be individually harmed by these policies, patterns, or
practices. These deprivations are the direct cause of significant pain and suffering
experienced by Mr. Bryant.

41,

At all pertinent times, the defendants named in this Count, individually and
collectively, acted unreasonably, recklessly, and with deliberate indifference and disregard
for the safety and constitutional and civil rights of Mr. Bryant by establishing the above-
described policies, patterns, or practices.

42.

The above-named defendants are therefore liable to the plaintiff for violation of the
constitutional rights described above pursuant to Monell y. Dept. of Soc. Servs., 436 U.S.
638 (1978).

COUNT 4: State Law False Imprisonment
43.

Mr. Bryant incorporates by reference the allegations previously set forth in this
complaint.

44,

Mr. Bryant was falsely imprisoned when he was held in custody after all legal
authority for his detention had expired.

4

wa

As a result of Mr. Bryant’s unlawful over detention, he suffered damages, including

loss of liberty, mental anguish and emotional suffering, and other injuries.

COUNT 5: State Law Intentional Infliction of Emotional Distress
” Case 2:19-cv-10324-GGG-JCW Document 1-1 Filed 05/10/19 Page 13 of 15

46,

Mr. Bryant incorporates by reference the allegations previously set forth in this
complaint,

47.

The conduct of Defendants was extreme and outrageous. Defendants were aware
that their conduct would result in his being held in custody after all legal authority for his
detention had expired. Defendants knew that this over detention would result in severe
emotional distress to Mr. Bryant.

COUNT 6: Negligence
48.

Mr. Bryant incorporates by reference the allegations previously set forth in this
complaint.

49,

The conduct of Defendants was negligent in that the Defendants failed to properly
calculate Mr. Bryant's date of release from the custody of the DOC. This action fell below
the applicable standard of care that the Defendant’s owed Mr. Bryant.

COUNT 7: Negligent Infliction of Emotional Distress
30.

Mr. Bryant incorporates by reference the allegations previously set forth in this
complaint.

51.

The Defendants’ negligent conduct directly resulted in severe emotional distress
suffered by Mr. Bryant.

COUNTS: Respondeat Superior Liability of the STATE OF LOUISIANA
52.

At all relevant times, the individually named defendants were acting in the course
and scope of their employment with defendant STATE OF LOUISIANA. The STATE OF
LOUISIANA is therefore liable under the doctrine of respondeat superior for the actions
and inactions of the individual defendants, as described herein.

RELIEF REQUESTED

WHEREFORE, petitioner prays that after all duc proceedings had in this case that

this Honorable Court

l. Cite the Defendants to appear herein and answer:
9
.

* Case 2:19-cv-10324-GGG-JCW Document 1-1 Filed 05/10/19 Page 14 of 15

2, Enter a judgment in favor of Mr. Bryant, and against the named defendants for such
sums as are reasonable in the premises, together with all costs of these proceedings, and
interest from date of judicial demand:

3. Declare that the acts and omissions of the defendants violated the Eighth and
Fourteenth Amendments to the United States Constitution; Art. I, §§ 2 and 20 of the
Louisiana Constititution of 1974; and Louisiana tort law.

4 Award Appropriate Attorney's fees:

5. Grant to Mr. Bryant all other general and equitable relief that may be appropriate
under the circumstances.

Respectfully Submitted,

     
 

‘s! Emily H. Posner

Emily H. Posner (La. Bar N
7214 St. Charles Box 913
New Orleans, Louisiana 70118
Phone: (225) 746-8820
Fax: (225) 208-1439
ep(@emilyposnerlaw.com

Attorney for Keith Bryant

PLEASE SERVE:

The State of Louisiana

Through the Department of Public Safety and Corrections
Through its agent for service of process:

James M. LeBlanc, Secretary

Capitol Station

504 Mayflower Street

Baton Rouge, LA 70804

The State of Louisiana

Through the Office of the Louisiana Attorney General
1885 North Third Street

Baton Rouge, Louisiana

70802

The State of Louisiana

Through the Office of Risk Management
1201 N 3rd St

Baton Rouge, LA 70802

James M. LeBlanc, Secretary
Capitol Station

504 Mayflower Street

Baton Rouge, LA 70804

Angela Griffin

via Secretary James LeBlanc or his employees
504 Mayflower Street

Baton Rouge, LA 70804

Other Unknown Defendants

    

    

‘ “* AL Y
DEPUTY CLERK CIVIL DISTRICT COURT
PARISH OF ORLEANS
STATE OF LA
Case 2:19-cv-10324-GGG-JCW Document 1-1 Filed 05/10/19 Page 15 of 15

via Secretary James LeBlanc or his employees
304 Mayflower Street
Baton Rouge, LA 70804
